Citation Nr: 1747414	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-31 801	12)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a bilateral ankle strain.

3.  Entitlement to service connection for skin rash on legs.

4.  Entitlement to service connection for lipoma on back.

5.  Entitlement to service connection for the residuals of a head injury.

6.  Entitlement to service connection for alcoholism.

7.  Entitlement to service connection for an acquired psychiatric disorder.

8.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

9.  Entitlement to a compensable disability rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1991.  

In an April 2012 administrative decision, the RO found that the Veteran's period of service prior to August 13, 1987 was honorable for purposes of VA compensation, and his period of service from August 13, 1987 to May 1991 was not honorable for purposes of VA compensation, based on a finding that the Veteran had gone AWOL for approximately eight months and had signed a request for discharge in lieu of a general court martial for the good of the service.  The consequence of this determination is that the Veteran is not entitled to service connection for any disability derived during this second period of service beginning August 13, 1991. The Veteran has not objected to or otherwise challenged this determination.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the residuals of a head injury, alcoholism, an acquired psychiatric disorder, a left knee condition, and a bilateral ankle strain and entitlement to a compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested any skin disorder during his period of honorable service.

2.  The Veteran testified at a personal hearing before the Board on October 17, 2016 that he desired to withdraw the issues of service connection for a lipoma of the back and to a rating in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin rash of the legs have not been established.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for withdrawal by the Veteran of the issue of entitlement to service connection for lipoma of the back have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal by the Veteran of the issue of entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lipoma and Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the issues of entitlement to service connection for lipoma of the back and entitlement to a disability rating in excess of 10 percent for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board in October 2016, and a transcript of the hearing is of record.  The Veteran testified at the hearing before the Board that he waived original consideration by the AOJ of any evidence submitted since the Veteran's most recent supplemental statement of the case (SSOC).

The Veteran has not been provided a VA examination, but competent lay or medical evidence does not suggest that the Veteran manifested any skin disability during his period of honorable service.  Accordingly, an examination is not warranted.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (recognizing that there is not a duty to provide an examination in every case).  
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Skin Rash

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may only be granted for periods of service that are considered honorable for VA compensation purposes.  As previously noted, the Veteran's period of service after August 13, 1987 is not considered honorable for VA disability purposes, and, therefore, the Board shall only consider injuries or diseases incurred during a period of service prior to August 13, 1987 as having been incurred in service.  

The Veteran is seeking service connection for a skin rash of the legs.  At the Veteran's Board hearing, his representative noted that there was an entry in his service treatment records showing that he was found to have dermatitis on his trunk in June 1988.  The Veteran indicated that he was given an ointment for the condition.  The Veteran indicated that his rash was constant, and that he treated the condition with over-the-counter ointment.  The Veteran claimed that his current rash impacted his lower stomach, pubic area, and bilateral inner thighs, and that conditions have continued to come and go since his service in the military.  See Transcript.

The Veteran's treatment records during his honorable period of service are silent for reports of or treatment for skin conditions.  A periodic medical examination, during the Veteran's period of dishonorable service in June 1988, indicated that the Veteran's skin was evaluated as normal with the exception of a hernia scar and dermatitis on his upper left trunk and his left hip area.

One of the Veteran's acquaintances submitted a personal statement on his behalf in November 2010.  The statement indicated that they met in 1981 and stayed in touch ever since.  The statement indicates that the Veteran began manifesting a number of conditions including a rash on both inner thighs.  The statement does not indicate the date that these conditions first began to manifest aside from suggesting that it was after going into the gas chamber.  The statement later asserts that the Veteran's problems began in 1984, but the letter discussed a number of health issues without specifically identifying which conditions began when.

In a December 2010 written statement, the Veteran stated that he noticed a small spot on his thigh around 1985, noting that the rash had spread over the years onto both thighs and buttocks.  However, on his formal claim also received in December 2010, the Veteran indicated that his rash began in 1987 at Ft. Stewart.  At his Board hearing the Veteran was asked if the onset of the rash was around 1988 (when it first appeared in his service treatment records, to which the Veteran responded: "Yeah, 1988, yes sir". 
 
The Veteran is not entitled to service connection for a skin rash of the legs, because the weight of the evidence indicates that he did not manifest it during his period of honorable service.  First, the Veteran's treatment records are silent for reports of or treatment for an incurrence of a skin disorder during the Veteran's period of honorable service.  The Board notes that the Board may not consider the absence of evidence as substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  Nevertheless, the Board may infer that a claimed in-service incurrence did not occur if service treatment records are complete, which in this case they are, and if the symptoms of a claimed incurrence would have ordinarily have been recorded if they had occurred.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes that the Veteran repeatedly sought medical treatment records throughout the honorable period on appeal for a number of medical conditions including: two separate ankle sprains and a frontal sinus fracture.  Additionally, the Veteran underwent a number of audiological and dental examinations during his period of honorable service.  As such, the Board finds that if the Veteran had begun to manifest a skin disorder during his period of honorable service it would normally have been recorded had it occurred.  

The Veteran is competent to report symptoms such a skin rash as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, the Veteran has given a series of dates of the onset of his dermatitis, including 1985, 1987 and 1988.  At his hearing, the Veteran was specifically asked if the rash began in 1988 to which he responded that it did.  Given the inconsistency of these statements, the Board cannot afford these statements much weight.  First, these statements were made decades after the events they purport to describe.  The frailty of human memory alone casts doubt on the Veteran's capacity to remember when exactly his dermatitis began.  Moreover, his written statements are directly contradicted by his sworn testimony that his rash did not begin to manifest until after his period of honorable service was complete.  See Transcript.  As such, the written statements are not sufficient to demonstrate that it is at least as likely as not that the Veteran's skin disorder onset during his period of honorable service.

Here, the weight of the probative evidence of record simply fails to demonstrate an incurrence of a skin disorder to include a skin rash on the Veteran's legs during his honorable period of service.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a skin rash of the legs is denied.


ORDER

Service connection for skin rash of the legs is denied.

The issue of entitlement to service connection for lipoma of the back is dismissed.

The issue of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.


REMAND

Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable disability rating for bilateral hearing loss.  The Veteran's VA treatment records indicate that he underwent audiological testing in January 2017, which suggested that his service connected hearing loss might have increased in severity since his most recent VA examination.  However, the specific findings of the audiometric testing are not of record, and the VA audiological examination specifically stated that the examination was not adequate for rating purposes.  As such, this matter must be remanded in order to provide the Veteran with an additional VA examination.

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran submitted an opinion drafted in March 2016 by a private psychologist which diagnosed him with dysthymia and opined that it was related to a period of service.  The private opinion also indicated that the Veteran's dysthymia was proximately due to his previously service-connected bilateral hearing loss.  Nevertheless, this opinion does not provide an adequate basis for service connection, as it lacks any cognizable rationale for the conclusions presented.  The private opinion, however, represents the conclusions of a medical professional competent to provide medical opinions, and it is sufficient to trigger VA's duty to assist.  As such, this matter must be remanded a VA examination in order to determine the nature and etiology of the Veteran's diagnosed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Alcoholism

The Veteran contends that he is entitled to service connection for alcoholism.  The law and regulations provide that compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.1(n), 3.301(c).  Service connection may be granted, however, for alcoholism if it is secondary to another previously service connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  As previously noted, the Veteran submitted an opinion drafted in March 2016 by a private psychologist which indicated that the Veteran self-medicated with alcohol in order to treat his depression, and the psychologist diagnosed the Veteran with dysthymia (also known as depression).  As such, the issue of entitlement to service connection for alcoholism is inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disorder, and it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Head Injury

The Veteran contends that he is entitled to service connection for the residuals of a head injury.  Depression is one of the recognized residuals of a head injuries in-service.  38 C.F.R. § 3.310(d).  As such,  this matter is inextricably intertwined with the Veteran's claim for service connection for an acquired psychiatric disorder, because the underlying diagnosis for the Veteran's claim is based on is a diagnosis of dysthymia.  As previously noted, dysthymia is also known as depression.  As such, this matter must be remanded as well.  See Harris.

Ankles

The Veteran contends that he is entitled to service connection for a bilateral ankle disorder.  The Veteran underwent a VA examination in June 2012.  The examination  indicated that the Veteran manifested limited range of motion and referenced x-rays of the Veteran's right and left ankle which indicated a possible prior avulsion fracture of the right ankle and posttraumatic residuals of his left ankle.  Additionally, the Veteran sprained his right ankle in November 1984 and his left ankle in June 1987.  Finally, a March 2016 private opinion indicated that the Veteran's claimed ankle disabilities were related to a period of service.  

Nevertheless, the Board cannot grant service connection for the Veteran's claimed bilateral ankle conditions, because the March 2016 private opinion does not contain an adequate rationale for the conclusions presented, and the record does not contain any additional other medical opinions or examinations suggesting a medical nexus between a current disability and an incurrence during a period of honorable service.  As such, VA's duty to assist is triggered, and this matter must be remanded for another VA examination.  See McLendon.

Left Knee

The Veteran contends that he is entitled to service connection for a left knee disability rating.  The Veteran testified at a personal hearing before the Board that he had a left knee disability that was the result of changes in his gait that was caused by his claimed bilateral ankle disability.  See Transcript.  As such, this matter is inextricably intertwined with the Veteran's claim for service connection for a bilateral ankle disability, and it must be remanded as well.  See Harris.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a VA audiological examination of his bilateral hearing loss.

2.  Provide the Veteran with a VA examination to answer the following questions:

2a.  Is the Veteran manifesting any current residuals of a head injury to include incurred during a period of honorable service including a frontal fracture that occurred in September 1985, to include depression or headaches?  Why or why not?  If so, please identify the symptoms or residual disabilities.
 
2b.  Is the Veteran manifesting any acquired psychiatric disorders including dysthymia and depression?  If so please list them, and opine as to whether it is at least as likely as not (50 percent or more) that the psychiatric disorder either began during or was otherwise caused by his honorable period of military service (from August 1984 to August 12, 1987), to include as a result of the head injury in September 1985?  Why or why not?  In so doing, the examiner should address the relevance, if any, of the March 2016 opinion from Dr. Uzzell.

2c.  Is it at least as likely as not (50 percent or more) that any acquired psychiatric disorder was proximately due to any previously service-connected disability to include bilateral hearing loss?  Why or why not?  In so doing, the examiner should address the relevance, if any, of the March 2016 opinion from Dr. Uzzell.

2d.  Is it at least as likely as not (50 percent or more) that the Veteran has a headache disorder that either began during or was otherwise caused by his honorable period of military service (from August 1984 to August 12, 1987), to include as a result of the head injury in September 1985?  Why or why not?  

3.  Provide the Veteran with a VA examination in order to answer the following questions:

3a.  Does the Veteran have a current ankle disorder or disorders?   If so, is it at least as likely as not (50 percent or greater) that the ankle disorder either began during or was otherwise caused by his honorable period of military service (from August 1984 to August 12, 1987).  Why or why not? 

In so doing, the examiner should discuss the relevance, if any, of the X-rays identified in the June 2012 VA examination which indicated a possible prior avulsion fracture of the right ankle and posttraumatic residuals of his left ankle?  The examiner should also consider the relevance of the right ankle injury in November 1984 and his left ankle injury in June 1987?  Finally, the examiner should address the relevance, if any, of the March 2016 opinion from Dr. Uzzell suggesting that the Veteran manifests an ankle disability that is related to a period of service (available in VBMS: Receipt Date: 4/26/2016; Document Type: Medical Treatment Record - Non-Government Facility)?  

3b.  Is it at least as likely as not (50 percent or more) that the Veteran has a current left knee disability that was caused an ankle disorder?  Why or why not?

3c.  Is it at least as likely as not (50 percent or more) that the Veteran has a current left knee disability that was aggravated an ankle disorder?  Why or why not?

If aggravation is found, the examiner should identify the baseline level of severity of the knee disability before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the knee disability.  38 C.F.R. § 3.310.

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


